UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6780



FREDDY LUDWIG WAMBACH,

                                            Petitioner - Appellant,

          versus


ROBERT SMITH,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-00-301-1)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddy Ludwig Wambach appeals the district court’s order ac-

cepting a magistrate judge’s recommendation to dismiss his petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

Wambach v. Smith, No. CA-00-301-1 (M.D.N.C. May 4, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2